A final decree in equity denying relief to complainant was entered in the circuit court July 21, 1928. On July 27, 1928, complainants filed a motion to set aside the final decree and allow them to take further testimony. On November 26, 1928, the court overruled the motion. On March 22, 1929, complainants filed with the register and had him to approve security for costs of an appeal recited to be from a decree rendered on November 27, 1928. The certificate to the transcript shows that the appeal was from the decree of November 26, 1928. If the appeal had purported to be from the final decree rendered July 21, 1928, or if it could be so treated, it came too late — section 6127, Code — and the court would be without jurisdiction to consider it. Boshell v. Phillips, 207 Ala. 628,93 So. 576; Lowry v. Hill, 211 Ala. 645, 101 So. 586.
But, as we have stated, the appeal purports to be from the decree overruling a motion *Page 183 
to set aside the final decree. This court has often pointed out that such decrees are not appealable, though an appeal may be taken from a ruling on a motion for a new trial at law. Section 6088, Code; Ford v. Ford, 218 Ala. 15, 117 So. 462; Gibson v. Farmers' Bank of Luverne, 218 Ala. 554, 119 So. 664. This appeal is therefore dismissed.
Appeal dismissed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.